Citation Nr: 1232364	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  08-39 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for a low back disability. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 2001 to April 2003. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO confirmed and continued the 20 percent evaluation assigned for the Veteran's low back pain syndrome.  The Veteran appealed the June 2007 decision in March 2008.  Following the receipt of additional evidence the RO issued a statement of the case in October 2008, which granted service connection for lumbar radiculitis of each lower extremity and assigned a 10 percent evaluation for each extremity.  In his December 2008 substantive appeal, the Veteran limited his appeal to the "20 percent evaluation for forward flexion of the thoracolumbar spine."  Thus, the appeal is limited to the issue listed on the cover page.  See 38 C.F.R. § 20.202 . 

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Togus, Maine. 

In April 2010, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record. 

The Board remanded this claim in August 2011 for further development.  It now returns for appellate review. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's low back disability is manifested by chronic pain radiating to the bilateral lower extremities, straightening of the lumbar lordosis, and forward flexion in excess of 30 degrees after repetitive motion, with no ankylosis of the spine or incapacitating episodes in a twelve-month period.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a low back disability have not been met during the pendency of this claim.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 5237 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The claimant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.
I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In order to satisfy the first notice element in an increased rating claim, VA must notify the claimant that he needs to provide or request VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I), overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (Vazquez-Flores II).  Further, the claimant must be notified that a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  The Court has held that except when VCAA notice as to how to substantiate an increased-rating claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106-07.  

Here, a January 2007 letter provided all notice required under the VCAA with respect to increased rating claims, and informed the Veteran of his and VA's respective responsibilities for obtaining different types of evidence in support of his claim.  An August 2008 letter also notified the Veteran of the specific rating criteria applicable to disabilities of the spine, although this is not required.  Accordingly, the Board finds that the duty to notify has been satisfied. 

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the claims file.  Private medical records identified by the Veteran have been obtained to the extent possible.  In accordance with the Board's August 2011 remand, the Veteran was sent a September 2011 letter requesting him to fill out an authorized release form for any relevant treatment records by private providers, and in particular for the treating provider identified by the Veteran at the Board hearing.  Records from that private treating provider have been obtained and associated with the file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, in accordance with the Board's August 2011 remand directive, an appropriate VA spine examination was performed most recently in September 2011.  The Board finds that the VA examination is adequate for the purpose of making a decision on this claim, as the examiner reviewed the claims file and relevant medical history, conducted a thorough examination, recorded the pertinent clinical findings, and described the Veteran's low back disability in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312.  The Board notes that appropriate VA spine examinations were also performed in January 2007 and April 2008.

The Veteran has not stated and there is no other evidence indicating that there has been a material change in the severity of the Veteran's low back disability since he was last examined.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

For the reasons discussed above, the Board finds that there has been substantial compliance with its August 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).

II. Analysis

The Veteran claims entitlement to a rating in excess of 20 percent for his low back disability.  For the following reasons, the Board finds that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran's low back disability has been evaluated as 20 percent disabling under DC 5237 (lumbosacral or cervical strain).  See 38 C.F.R. § 4.71a.  The rating schedule provides for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (DC 5243).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The evaluation of intervertebral disc syndrome will be discussed below.  Under the General Rating Formula:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation requires forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.  

See id.  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  Id.  This is because the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454, 51,455 (August 27, 2003) (Supplementary Information). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).  

Unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Turning to the evidence of record, the January 2007 VA examination report reflects that the Veteran had low back pain radiating to the bilateral lower extremities which was described as a chronic throbbing or burning pain.  Its intensity was variable.  Prolonged sitting, standing, or ambulation could trigger flare-ups of pain.  The Veteran was employed as a banker and his back pain was aggravated by prolonged sitting in his job.  The Veteran stated that he could walk thirty feet before it became painful.  He reported that at times he experienced unsteadiness or falling.  

On examination, no obvious pathology was noted.  There was tenderness at the bilateral lumbar sacral paraspinals.  There was no weakness or spasm of the spine observed.  The Veteran had forward flexion of the lumbar spine from 0 to 40 degrees with pain starting at 40 degrees.  Extension of the spine was to 20 degrees, with pain beginning at 15 degrees.  The Veteran's pain increased with repetitive use.  Range of motion was additionally limited by lack of endurance following repetitive use and during flare-ups.  The Veteran exhibited guarding of the spine severe enough to result in some straightening of the lumbar lordosis.  A sensory examination was within normal limits.  The Veteran did not have disc disease or incapacitating episodes.  The examiner rendered a diagnosis of low back pain syndrome. 

A March 2008 private treatment record authored by a Dr. R.K. states that the Veteran had forward flexion of the lumbar spine to 13 degrees at best and to 10 degrees at worst out of three repetitions.  Extension of the lumbar spine was to 4 degrees at best and 1 degree at worst out of three repetitions. 

At the April 2008 VA examination, the Veteran denied unsteadiness, falling, weakness, and fatigue, but did have spasms of the low back.  He reported constant moderate pain on a daily basis which radiated into both lower extremities.  He experienced severe flare-ups once a week which lasted one to two days.  His back pain worsened with prolonged sitting, standing, and bending.  During flare-ups he had difficulty walking and doing chores.  He could walk more than a quarter mile but was unable to walk a complete mile.  He was not seeking treatment at the time for his low back pain due to the expense of such treatment.  The Veteran was employed as a teacher full time and had been out of work for three weeks during the past year due to back pain.  With regard to occupational impairment, the Veteran stated that at times he had difficulty standing and had to sit during his lectures.  On examination, the Veteran's low back did not exhibit muscle spasm, localized tenderness or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  However, a "spinal deviation" was noted as well as bilateral sacroiliac tenderness in the Veteran's gait.  No abnormal spinal curvatures were observed.  The Veteran did not have ankylosis of the thoracolumbar spine.  On range of motion testing, forward flexion of the thoracolumbar spine was from 0 degrees to 40 degrees, with pain beginning at 40 degrees.  There was no additional loss of motion on repetitive use.  Extension of the thoracolumbar spine was from 0 to 5 degrees with pain beginning at 5 degrees.  There was no additional loss of motion on repetitive use.  An x-ray study of the spine showed degenerative changes at L5-S1.  The examiner diagnosed lumbar radiculitis, lumbar degenerative disc disease and degenerative joint disease, and bilateral sacroilitis.  The examiner found that the Veteran's low back disability had significant effects on his occupation due to the fact that he had been absent from work for a total of three weeks during the past year.  

At the April 2010 Board hearing, the Veteran stated that he could only sit for about twenty-five to thirty minutes before his low back pain became so strong that it felt like a burning sensation going down his right side.  The Veteran testified that he needed to have his back adjusted every two months or so to alleviate some of the pain.  He stated that the last time he had his back adjusted was with North East Physical.  He stated that this private facility was the only place where he received chiropractic treatment.  The Veteran stated that surgery had been mentioned as a possibility to prevent eventual grinding of his discs.  He denied taking any pain medication.  His current treatment consisted of doing strengthening exercises recommended by his private treating provider.  The Veteran stated that his current job required more driving, and that after an hour into his trip he would have to stop the car and stretch due to the burning in his low back.  

At the September 2011 VA examination, the Veteran stated that over the past twelve months his low back pain became severe enough that he had to rest and could not drive.  He stated that he had lost five days of work due to flare-ups.  On examination, forward flexion of the lumbar spine was to 65 degrees, with pain beginning at that point.  There was no decrease in flexion after repetitive testing.  Extension of the lumbar spine was to 25 degrees, with pain beginning at that point.  The Veteran's extension was to 15 degrees after repetitive testing.  The examiner stated that the Veteran had localized pain to palpation.  No guarding or muscle spasm of the thoracolumbar spine was observed.  An x-ray study showed minimal retrolisthesis at L5 with regard to S1 without gross change.  There was no narrowing of disc spaces.  The examiner found that the Veteran's low back disability impacted his ability to work in that the Veteran had to stand up to three hours during the day because if he sat it was difficult to get up.  The examiner also noted the fact that the Veteran had lost five days of work in the past year due to back pain.  The examiner opined that the Veteran's low back disability remained moderate.  In this regard, the Veteran was more symptomatic than in his last VA examination as he had tenderness at palpation of the lumbosacral region and had more pain after standing or sitting for more than twenty minutes.  It was noted that the Veteran was doing stretching exercises, was able to drive, use an elliptical exercise machine twice a week for twenty minutes at a time, lift twenty-five pounds with each arm and fifty pounds with each leg.  He did not take pain medication and "prefer[ed] to withstand the pain."  He did not use any assistive device. 

Based on the foregoing evidence, the Board finds that the criteria for a rating in excess of 20 percent under the General Rating Formula have not been met.  In this regard, the evidence of record does not show ankylosis of the spine, either favorable or unfavorable.  Moreover, the January 2007, April 2008, and September 2011 VA examinations all show flexion of the spine well over 30 degrees.  Thus, as the Veteran does not have ankylosis of the spine or forward flexion less than 30 degrees, the criteria for a 40 percent rating or higher are not met.  See 38 C.F.R. § 4.71a. 

The Board has considered the March 2008 private treatment record from Dr. R.K.'s office, which shows forward flexion to only 13 degrees at best.  However, this finding is dramatically inconsistent with the findings in the VA examination reports and does not appear to be representative of the Veteran's overall disability level as reflected in three detailed and thorough VA examination reports.  Indeed, the Board notes that an August 2006 treatment record from the same provider, Dr. R.K., reflects that the Veteran's forward flexion of the lumbar spine was only to 24 degrees, at best, while a May 2006 VA examination report from a previous claim shows forward flexion to 80 degrees, with pain beginning at 70 degrees and no decrease in range of motion on repetitive testing.  Thus, both treatment records from Dr. R.K.'s office are substantially inconsistent with four VA examination reports.  Two of the VA examination reports are more or less contemporaneous with Dr. R.K.'s records, which therefore makes it unlikely that Dr. R.K.'s records simply document a period of increased severity of the Veteran's low back disability.  

It is not clear whether the dramatic difference in the range of motion measurements is accounted for by the fact that Dr. R.K. used an inclinometer rather than a goniometer, or whether there is another explanation.  See 38 C.F.R. § 4.46 (2011) (providing, in pertinent part, that use of goniometer in the measurement of limitation of motion is indispensable in examinations conducted at VA).  Whatever the case, based on the fact that the three VA examination reports performed during the pendency of this claim by three different examiners, in addition to the VA examination performed in May 2006, all show forward flexion dramatically higher than what is documented in the August 2006 and March 2008 private treatment records by Dr. R.K., the Board finds that the latter records are not reliable indicators of the Veteran's true ranges of motion.  In this regard, VA examination reports are assumed to be adequate absent a specific challenge, and entitled to the presumption of regularity in the administrative process.  See Sickels v. Shinseki 643 F.3d, 1362, 1366 (Fed. Cir. 2011); see also United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Moreover, the Veteran has never reported having such a pronounced limitation in his ability to move his spine.  It is implausible that the Veteran would not describe such a limitation if it were in fact a feature of his disability.  

As such, the Board accords more weight to the VA examination reports than to the private treatment records by Dr. R.K., and therefore finds that his forward flexion of the lumbar spine has always well exceeded 30 degrees.  The criteria for a 40 percent rating require forward flexion below 30 degrees.  Thus, the Board finds that the criteria for a 40 percent rating or higher under the General Rating Formula are not met.  See 38 C.F.R. § 4.71a.

The Board notes that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 (2011) allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Further, 38 C.F.R. § 4.45 (2011) provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The Court has held that the diagnostic codes applicable to disabilities of the musculoskeletal system do not subsume consideration of sections 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this case, while the Board acknowledges the Veteran's reported flare-ups of lumbar pain, which caused him to miss three weeks of work during one year and five days of work during another year, the evidence does not show that his overall level of disability is worse than what is contemplated by a 20 percent rating as shown by the objective clinical evidence.  In this regard, the Veteran's forward flexion of the lumbar spine consistently remained the same after repetitive testing.  Pain did not begin until at least 40 degrees, which well exceeds the criteria for a 40 percent rating.  The objective evidence does not show increased weakness, fatigability, or incoordination causing additional functional limitations.  The Veteran's guarding of the spine and straightening of the lumbar lordosis were the basis for the assignment of the 20 percent rating in an August 2006 rating decision and thus are already accounted for in this evaluation.  

Finally, the Veteran's description of his radiating low back pain and its functional effects, including his difficulties with prolonged standing, walking, and sitting, are concomitants of the criteria set forth in the General Rating Formula and do not show additional disability not already contemplated by a 20 percent rating.  As noted above, pain, including radiating pain, stiffness, and aching of the back are already taken into account in assigning an evaluation under the General Rating Formula.  See 38 C.F.R. § 4.71a; 68 Fed. Reg. at 51,455.  Accordingly, the Board finds that a higher rating is not warranted under the DeLuca criteria.  See 38 C.F.R. §§ 4.40, 4.45.  

As such, the Board finds that the evidence of record shows that the Veteran's low back disability more closely approximates the criteria for a 20 percent rating under the General Rating Formula.  See 38 C.F.R. § 4.71a. 

Under the General Rating Formula, any objective neurologic abnormalities associated with disabilities of the spine are rated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a (2011), Note (1).  In this case, service connection for radiculopathy of the bilateral lower extremities was granted in an October 2008 rating decision, with 10 percent evaluations assigned to each lower extremity.  The Veteran has not appealed these initial evaluations.  There is no evidence of record suggesting any other neurologic abnormalities.  Thus, the issue of separate ratings for associated neurologic abnormalities is not before the Board. 

Because the Veteran has been diagnosed with degenerative disc disease of the lumbar spine, the Board has considered the criteria under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, DC 5243.  Under this Formula, a10 percent rating is warranted if incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks; and a 60 percent rating is warranted if the total duration is at least six weeks.  See id.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a Note (1).

Here, the Veteran has reported regular flare-ups of his lumbar spine pain and has stated that during such flare-ups he had difficulty walking and doing chores.  During the pendency of this claim, he missed three weeks of work in a twelve-month period due to his low back pain, and five days during another twelve-month period due to low back pain.  However, there is no evidence of prescribed bed rest by a physician or even of medical treatment during such flare-ups.  Accordingly, a rating in excess of 20 percent based on incapacitating episodes due to intervertebral disc syndrome is not warranted.  See id.

The Board has considered the application of other diagnostic codes.  Under DC 5003, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Id.  In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  If there are no incapacitating exacerbations, a 10 percent rating is assigned.  Id. 

In this case, because a rating of 20 percent has been assigned under the General Rating Formula, which includes limitation of motion, a separate rating for arthritis under DC 5003 based on limitation of motion may not be assigned.  See id.; see also 38 C.F.R. § 4.14 (prohibiting compensation of the same disability twice under different diagnoses). 

The Board has considered the Veteran's statements, including his testimony at the April 2010 Board hearing and his contention that his disability is more disabling than what is contemplated by a 20 percent rating.  However, while the Veteran is competent and credible with regard to his subjective complaints, his contention is outweighed by the competent and credible medical evidence evaluating the true severity of his low back disability as reflected in the VA examination reports.  In this regard, the Board finds that VA examiners and physicians have the training and medical expertise necessary to perform an accurate clinical assessment as to the degree of impairment associated with the Veteran's disability.  For these reasons, greater evidentiary weight is placed on the findings in the VA examination reports than the Veteran's lay statements.  

Accordingly, the Board finds that a rating in excess of 20 percent for the Veteran's low back disability is not warranted.  See 38 C.F.R. § 4.71a.  

As discussed above, there is no evidence showing that the Veteran is entitled to a rating in excess of 20 percent at any point since his claim for an increased evaluation.  Thus, staged ratings are not appropriate for the relevant time frame.  See Hart, 21 Vet. App. at 509-10.

The Board has considered whether to the address the issue of a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that the issue of entitlement to TDIU is "part and parcel" of the evaluation of a disability when unemployability as a result of such disability has been raised by the claimant or by the record); see also 38 C.F.R. §§ 3.340, 4.16 (2011).  Here, the Veteran has not stated and the evidence of record does not otherwise suggest that he is prevented from engaging in substantially gainful employment due to his low back disability.  Rather, the record shows that he works full time.  Thus, the Board finds that the issue of entitlement to TDIU has not been raised in the present appeal.  See id.

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2011); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected low back disability is contemplated and reasonably described by the rating criteria.  See id.  As shown in the above discussion, the Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating under the General Rating Formula, which takes into account pain, limitation of motion, guarding of the spine, spasms, straightening of the lumbar lordosis, and concomitant functional limitations.  See 38 C.F.R. § 4.71a.  Accordingly, the Board finds that a comparison of the Veteran's low back disability with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore referral for extraschedular consideration is not warranted.  See id.

Accordingly, the Board finds that the preponderance of the evidence weighs against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating in excess of 20 percent for the Veteran's service-connected low back disability is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to a disability rating in excess of 20 percent for low back pain syndrome is denied. 



____________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


